Citation Nr: 0209791	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss with tinnitus.  

3.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1965 to October 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In March 1999, the Board remanded this claim to the RO for 
additional development.  At that time, only the first and 
second issues listed on the first page of this decision had 
been certified for appellate review.  While the case was in 
remand status, the third issue listed on the first page of 
this decision was certified for review.  The case has been 
returned to the Board and is ready for further review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a foot disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  
When such development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 20.903.]  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The medical evidence does not establish a nexus between 
the veteran's current bilateral defective hearing with 
tinnitus and his active military service.

3.  The veteran was not treated in service for a lumbar spine 
disability, and a current back disability is not related to 
his military service.  


CONCLUSIONS OF LAW


1.  Bilateral defective hearing with tinnitus was not 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159);38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claims.  Medical treatment records have been secured and the 
veteran has been examined by VA in conjunction with his 
claims.  While a VA examination has not been scheduled for 
his lumbar complaints, the Board notes that there is no 
showing of treatment in service for a back problem, and no 
current objective evidence relating a current back disorder 
to service.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for some disabilities manifested 
within the first year after service.  38 U.S.C.A, §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran appeared at a hearing at the RO in September 1997 
on the issue of service connection for hearing loss and 
tinnitus.  He reported that he had been exposed to acoustic 
trauma in service and that he currently had defective hearing 
and tinnitus related to that exposure.  A complete transcript 
is of record.  

I.  Bilateral Hearing Loss with Tinnitus

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities when manifested to a compensable 
degree within the initial post service year.  

The veteran's DD 214 shows that he served in the infantry in 
the United States Army.  His MOS included that on an 
artillery fire crewman.  The service medical records show no 
complaint, diagnosis or treatment for hearing loss or 
tinnitus.  His June 1965 entrance examination report shows a 
complaint of his ears running occasionally.  At separation in 
July 1967, his audiometric findings were within normal 
limits, the ears were clinically normal, and his hearing 
profile was 1.  

On VA examination in December 1997, it was noted that the 
veteran had mild sensorineural hearing loss at 250 Hertz and 
higher frequencies in the right ear and normal hearing 
through 1000 Hertz and mild sensorineural hearing loss in the 
higher frequencies in the left ear.  

On VA audiometric examination in April 2000, the veteran 
complained of intermittent left ear ringing which had started 
one year prior.  He stated that he had a significant history 
of recreational noise exposure, noting that at one time he 
would fire up to 3 cases of 12 gauge shotgun rounds when bird 
hunting.  He also stated that he was exposed to chainsaws, 
power tools and farm equipment.  He reported having also been 
exposed to weapons fire during training in the military.  The 
examiner found hearing in the right ear to be within normal 
limits to 3000 Hertz with mild sensorineural hearing loss at 
3000 Hertz and normal hearing sensitivity from 6000 to 8000 
Hertz.  As to the left ear, hearing was normal to 3000 Hertz 
with mild sensorineural loss from 4000 to 6000 Hertz and 
normal hearing sensitivity at 8000 Hertz.  In September 2001, 
the audiologist offered an opinion regarding the etiology of 
the veteran's hearing loss and tinnitus.  It was opined that 
the mild sensorineural hearing loss documented on the 
audiological examination of April 2000 was due to hazardous 
noise exposure that occurred after the veteran left service.  
It was stated that the etiology of the loss was nonmilitary 
noise exposure.  It was reported that the recent onset of 
tinnitus was consistent with the veteran's post-service 
exposure and post-service onset of hearing loss.  The 
examiner opined that it was less likely than not that the 
hearing loss and complaint of tinnitus were due to military 
service.  The examiner noted the veteran's service records 
which showed no hearing abnormality, and no complaints of 
hearing loss or tinnitus.  It was also pointed out that the 
veteran has a significant history of nonmilitary noise 
exposure that included farm equipment and recreational 
firearms.  

Although the objective medical evidence establishes a current 
hearing disability bilaterally, and tinnitus, there is no 
medical evidence to suggest that a hearing loss or tinnitus 
was incurred in service.  Even if the veteran was exposed to 
high levels of noise in service, there is no evidence of 
hearing loss or tinnitus in his service medical records.  
Moreover, a VA examiner examined the veteran in April 2000, 
and in a September 2001 addendum, opined that the mild 
hearing loss and tinnitus were not related to service, but 
rather to post service acoustic trauma.  The opinion from the 
VA examiner is found to be persuasive for a number of 
reasons.  The VA examiner indicated that the history of the 
veteran's hearing loss had been reviewed prior to rendering 
an opinion.  In addition, the VA physician provided the basis 
for his opinion.  

Although the veteran's statements, including his hearing 
testimony, are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

The Board finds that there is no objective evidence of 
hearing loss in service and that the veteran's current 
hearing loss is not related to service.  Since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable in the 
present case and the appeal is denied. See Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

II.  A Low Back Disability

The veteran's service medical records show no complaint, 
diagnosis or treatment for a low back disability.  His July 
1967 separation examination report shows his spine to be 
clinically normal.  Private medical records show that the 
veteran was treated in 1996 for lumbar disc disease, 
confirmed by an MRI in 1997.   While the veteran has been 
diagnosed with a current low back disability, there is no 
medical evidence which links this current disability to 
service.  The service medical records contain no reference to 
a back problem.  The veteran denied having recurrent back 
pain on separation in July 1967, and his spine was noted to 
be clinically normal.  Back complaints are not noted until 
many years after service and there is no medical evidence 
that links his current complaints with his military service.  

The veteran's contentions that his back disability is related 
to service are not competent.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is a 
lay person, and is not competent to offer a medical opinion.  
His statement is further refuted by the service medical 
records, which show normal lumbar findings.  There is no 
competent evidence of record which connects the veteran's 
back disorder to his active duty.  There are no medical 
opinions contained in any of the veteran's post- service 
medical records relating his current disability to his 
military service.  


ORDER

Service connection for bilateral hearing loss with tinnitus 
is denied.  

Service connection for a low back disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

